   Case 2:13-cv-00677-MHT-SMD Document 89 Filed 03/17/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRISTA C. MULVANEY,                     )
                                        )
     Plaintiff,                         )
                                        )      CIVIL ACTION NO.
     v.                                 )        2:13cv677-MHT
                                        )             (WO)
JEFFREY REASONS, et al.,                )
                                        )
     Defendants.                        )

                              JUDGMENT

    In accordance with the opinion entered today, it is

the ORDER, JUDGMENT, and DECREE of the court as follows:

    (1)    Defendants       Stacey   Bedsole,       Jeffrey   Reasons,

Southern   Health     Partners,      Inc.,    and    Diane    Wilson's

motions for summary judgment (Doc. 75 & Doc. 77) are

granted.

    (2)    Judgment    is    entered    in   favor     of   defendants

Bedsole, Reasons, Southern Health Partners, Inc., and

Wilson, and against plaintiff Trista C. Mulvaney, with

plaintiff Mulvaney taking nothing by her complaint, and

said defendants are terminated as parties.

    The clerk of the court is DIRECTED to enter this
   Case 2:13-cv-00677-MHT-SMD Document 89 Filed 03/17/21 Page 2 of 2




document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    This case is not closed.

    DONE, this the 17th day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
